Citation Nr: 1647979	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  05-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected low back disability.  

4.  Entitlement to an increased rating for a psychiatric disability.

5.  Entitlement to an increased rating for a left hip disability.

6.  Entitlement to an earlier effective date for service connection for a left hip disability.

7.  entitlement to an earlier effective date for service connection for a psychiatric disability.

8.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2004 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO on the claims for service connection for a cervical spine disability and headaches, and the claim for TDIU.  A transcript of that hearing is of record.  In June 2009, the Board remanded those issues for additional development.  The Board denied those claims in an April 2011 decision.  

The Veteran appealed the April 2011 Board decision to the United States Court of Appeals for Veterans Claims.  In a December 2012 memorandum decision, the Court vacated the April 2011 Board decision and remanded the claims.  In August 2013, the Board again remanded the claims for additional development.

While on remand, a March 2016 rating decision granted service connection for a left hip disability, claimed as inner thigh, groin, and hip condition, representing a full grant of the benefit sought on that appeal.

The claims for increased rating and earlier effective dates for service connection for a psychiatric disability and a left hip disability are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating any currently diagnosed cervical spine disability with any incident of service or a service-connected disability.

2.  The preponderance of the evidence weighs against associating any currently diagnosed tension headaches with any incident of service or a service-connected disability.

3.  The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for tension headaches, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in August and September 2013 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning all of the claimed disabilities.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports of the December 2013 examinations in conjunction with the January 2014 examination addendum provides the information needed to fairly decide the claims for service connection, including addressing the determinative issues of diagnosis and causation.  The examiner reviewed and commented on the claims file, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the December 2013 VA examinations in conjunction with the January 2014 addendums are adequate.  

Additionally, as treatment records have been obtained and associated with the record, the requested examinations were performed, and the further adjudication was conducted, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Cervical Spine

The Veteran contends that a current cervical spine disability is related to a low back injury he sustained in service.  He contends that the residual low back disability radiates up to his neck and causes neck pain.

Service medical records show that in June 1987, the Veteran was treated for congestion and a stiff neck.  The diagnosis given was congestion.  In April 1988, the Veteran sustained a low back injury when he had an awkward fall on a ship and damaged his low back when he tried to catch himself.  He was treated for pain in the left sacroiliac joint that radiated to his legs.  The Veteran's persistent low back symptoms led to his referral to a Medical Board.  In an August 1988 evaluation, he reported persistent low back pain despite a treatment regimen of nonsteroidal anti-inflammatory agents combined with light duty.  X-ray examination showed multiple minor spinal abnormalities, including wedging in the Schmorl's nodes and the T12-L1 vertebral bodies, which the Medical Board examiner found to be suggestive of Scheuermann's Disease.  Based on the results of the evaluation, the Medical Board recommended that the Veteran be placed on a six-month period of limited duty.  When, at the close of that period, his condition did not improve, the Medical Board found him clinically unfit for active service and recommended that he be discharged.  Cervical spine pain or symptoms were not reported on Medical Board evaluation.

Post-service treatment records show that in August 2001, while seeking treatment at VA for a right shoulder impingement, the Veteran reported that he also had pain in his neck which radiated to his shoulder.  No cervical spine diagnosis was made with regard to that complaint.  A review of the VA examinations in the claims file, including examinations conducted in September 2001, April 2004, and June 2006, show that the Veteran reported back pain in the lumbosacral spine but do not show any complaints of pain that radiated to the cervical region.

At a December 2002 hearing before the Board concerning a different issue, the Veteran reported that when he slept on his back, his low back pain started in the mid-back and traveled to his neck.  He felt stiffness in the neck which caused headaches.  At a March 2009 hearing before the Board, the Veteran reported that if he turned too fast, he experienced pain in the neck that was irritating.  He stated that his physicians had related the neck pain to the low back disability.  He felt that his cervical pain was related to a knot that was located at the back of his neck.

On November 2009 VA examination, the Veteran reported that his lumbar pain traveled from the lumbar spine to the cervical spine and head.  He also felt that he had tightness in the neck from not working.  He used a neck vibrator that helped his muscles relax and allowed him to sleep.  An X-ray found mild to moderate hypertrophic spondylosis of the cervical spine and loss of lordosis.  A spasm was considered.  After physically examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's cervical spine disability was not caused or related to the service-connected lumbar spine disability or the lumbar spine injury in service.  In so determining, the examiner explained that there was no evidence of a cervical spine disability in service, as the Veteran did not complain of any neck pain or problems at that time, and there was no evidence that the Veteran had any consistent cervical spine disability since service.  The record did not demonstrate that the Veteran had sought treatment for a cervical spine disability through the years other than one time, nor did the record demonstrate cervical spine complaints related to the lumbar spine disability.  The examiner noted the review of the "knot" at the back of the neck, an abscess.  However, it appears that the examiner did not find the knot to be relevant in making an etiological opinion regarding the cervical spine disability.

A May 2013 letter from M.L. shows that the Veteran had persistently complained about neck problems since he left active duty.

A May 2013 letter from A.D., M.D., contains a diagnosis of mild to moderate spondylosis with narrowing and flattening at C5-C6.  Dr. D. opined that the Veteran's current symptoms could be a direct result of trauma/injury sustained during service.

On VA examination in December 2013, the examiner noted that the Veteran had a cervical strain in 1988.  The Veteran stated that he injured his neck while on active duty when he fell down a flight of stairs.  An X-ray showed moderate degenerative spondylosis of the cervical spine.  The examiner commented that the Veteran had degenerative changes of the cervical spine, but he also had degenerative changes of the lumbar spine.  However, one did not cause the other.  The examiner explained that degenerative disease can be an age-related program and may progress at an earlier age in one individual over another.  The examiner noted that the Veteran was not treated for cervical spine problems in service and was not treated after service until 2003.  The examiner specified that the "knot" on the back of the Veteran's head was specifically a prominent occipital prominence and was not related to the in-service accident.  The examiner concluded that the Veteran's cervical spine problem was not nor was not aggravated by the service-connected low back injury.

In a January 2014 addendum, the VA examiner opined that it was less likely than not that the Veteran's current spondylosis of the cervical spine was related to the fall that occurred while he was on active duty.  The examiner reiterated that there was no record of the Veteran receiving treatment for the neck until 2003.  The examiner explained that the problem of spondylosis is a degenerative process and is not necessarily related to trauma but was more of a time and age process.  The examiner found that there was nothing in the record to document a progression of the Veteran's neck problems as related to the in-service fall.

The Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the cervical spine as a chronic disease.  38 C.F.R. § 3.309(a) (2015).  No diagnosis of arthritis of the cervical spine was made within one year of the Veteran's separation from service, and the evidence does not show that arthritis of the cervical spine was manifest to a compensable degree within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

The Board has considered whether service connection for a cervical spine disability could be warranted on a direct basis or as secondary to other service-connected disability, to include a service-connected low back disability.  

The Board has carefully considered the May 2013 letter from Dr. D., in which that doctor opined that the Veteran's current symptoms could be a direct result of trauma/injury sustained during service.  The use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (may or may not language by a physician is too speculative).  As the May 2013 letter from Dr. D. employs speculative language, it does not establish the necessary nexus to entitle the Veteran to a grant of service connection for a cervical spine disability.

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's and M.L.'s lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statements describing the Veteran's neck pain are competent and credible.

However, the December 2013 VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was either caused by or aggravated by a service-connected low back disability.  In a January 2014 addendum, the December 2013 VA examiner also opined that it was less likely than not that Veteran's cervical spine disability was related to active service.  The Board finds the December 2013 VA examiner's opinions to be more probative than the Veteran's and M.L.'s assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the December 2013 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the December 2013 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and his cervical spine disability is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his cervical spine disability was caused by his in-service documented fall.  However, the weight of the persuasive evidence of record does not support that contention.  The Board finds that the VA examiner's opinion is the most persuasive evidence in this case as the evidence supporting the claim is either speculative or of limited competence.  The lay opinions are not competent to opine as to the medical issue of causation and diagnosis of a cervical spine disability.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Headaches

The Veteran contends that since he injured his lumbar spine in service, he has had headaches.  He also contends that a service-connected low back disability has caused or aggravated his headaches.  

The Veteran's service medical records show that he complained of headaches and eye strain in October 1987.  He also complained of headaches in September 1988 as part of the symptoms of a sinus infection.  When reviewing the service medical records related to treatment for the lumbar spine injury, there is no indication that the Veteran also complained of headaches related to the injury.  Nor are the Veteran's headaches noted in the Medical Board assessment on separation from service.  

Post-service treatment records show that in September 1990, the Veteran reported having severe headaches.  The pain started in the back of his head and radiated to his neck.  His current headache had been present for five days.  At the time, the Veteran was noted to have alcohol on his breath which he stated he consumed to help his headaches.  A neurological examination was normal.  The assessment was that he probably had a tension headache.  In February 1991, the Veteran reported that he had a bad headache that was behind his eye.  He had blurred vision.  He also had chest congestion and a cough.  The impression was sinus headaches.  In January 2002, the Veteran reported that he had a headache and nausea.  He had a history of hypertension and anxiety.  He had some congestion in the nasal area.  During the consultation, the Veteran reported that he was dealing with stressful family dynamics.  After talking, he felt better.  The assessment was sinusitis.  In February 2003, the Veteran reported that he had a headache at the back of his head and neck.  The symptoms had been present off and on for about a year.  They occurred when he was tense and depressed.  The assessment was tension headaches.  In August 2003, the Veteran reported that he had had a headache for two days.  He had been under a lot of stress.  He denied any other symptoms related to the headaches.  He denied having any cervical spine pain.  He had minimal neck pain from muscle spasm.  The impression was a tension headache.  In August 2005, the Veteran complained of a headache to a VA treatment provider.  It was noted that the Veteran was taking no medications for the headache.  In June 2008, the Veteran had a headache in association with not taking his blood pressure medication.  

On November 2009 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's documented tension headaches were unrelated to the in-service low back injury or residual low back disability.  The examiner explained that there was no indication that the Veteran had headaches related to the low back disability while in service, nor was there any indication post-service that he had headaches related to a low back disability. 

A May 2013 letter from M.L. indicates that the Veteran complained periodically about headaches since leaving active duty.

A May 2013 letter from A.D., M.D., related the Veteran's headaches to neck spondylosis.  Dr. D. also opined that the Veteran's current symptoms could be a direct result of trauma/injury sustained during service.

On VA examination in December 2013, the examiner recorded that the Veteran was diagnosed with tension headaches in 1988.  The Veteran's report of experiencing headaches after an in-service fall and development of a knot on the back of his head was recorded.  The Veteran stated that he presently had headaches three to four times per week.  The pain was in the occipital area of the Veteran's head.  The examiner remarked that the knot that the Veteran described was actually an occipital prominence.  X-rays of the skull were unremarkable and found no evidence of an old fracture.  The examiner opined that it was less likely as not that the headaches were related to the service-connected low back injury.  The examiner explained that the Veteran's headaches were entirely separate to the low back problem, and the two were not related.  The Veteran's headaches were related by the Veteran to his occipital area, and the Veteran expressed concern that he had a knot on the back of his head related to the in-service fall and his headaches.  The examiner explained that the knot in the Veteran's occipital area was a prominent occipital prominence and was not an abnormal finding.

In a January 2014 addendum, the examiner opined that it was less likely than not that the Veteran's headaches or tension headaches were related to the Veteran's fall that occurred while he was on active duty.  The examiner explained that tension-type headaches are the most prevalent type of headache in the general population.  Stress and mental tension are thought to be the most common causes of these headaches.  On review of the medical literature, there was no specific reference to trauma as a precipitating cause of tension headaches.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  In this case, the most persuasive evidence of record is against a finding of a connection between service and the Veteran's headaches, or a finding of any relationship between the service-connected lumbar spine disability and headaches.  

The Board has carefully considered the May 2013 letter from Dr. D., which related the Veteran's headaches to neck spondylosis.  However, as service-connection has not been granted for any neck disability, service-connection cannot be granted for headaches as being secondary to the neck disability.  In addition, Dr. D.'s opinion that the Veteran's headaches could be a direct result of trauma experienced during service does not establish the necessary nexus to entitle the Veteran to a grant of service connection for his lumbar spine disability due to the use of speculative language.

The Board acknowledges that the Veteran and M.L. are competent to report that the Veteran experiences headaches that appear to be caused by neck or back pain.  However, the December 2013 VA examiner opined that it was less likely than not that the Veteran's headaches were either caused by or aggravated by his service-connected low back disability.  In a January 2014 addendum, the December 2013 VA examiner also opined that it was less likely than not that Veteran's headaches were related to active service.  The Board finds the December 2013 VA examiner's opinions to be more probative than the Veteran's and M.L.'s assertions because of the medical training and experience of the examiner.  The opinion of the December 2013 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the December 2013 VA opinion is found to carry significant weight.

There is no further indication in the claims file that the Veteran's tension headaches documented since service have a relationship to service or to a service-connected lumbar spine disability.  In each instance in which the Veteran complained of a headache, the headache has been determined to be related to either tension, sinusitis, or hypertension.  Thus, in light of the negative medical opinion of record, the Board finds that service connection for headaches on a direct or secondary basis is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

As the preponderance of the evidence is against the claim of entitlement to service connection for a headache disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and requests TDIU because of subjective factors the objective rating did not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran is currently service-connected for a low back disability, rated 60 percent; a psychiatric disability, rated 50 percent; and a left hip/groin disability, rated 10 percent.  The combined service-connected rating is 80 percent.  38 C.F.R. § 4.25 (2015).  Thus, the Veteran meets the scheduler criteria for consideration of entitlement to TDIU.  38 C.F.R. § 4.16(a) (2015).  The remaining question before the Board is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability. 

The Veteran contends that his service-connected disabilities make it impossible for him to follow a substantially gainful occupation.  On application for TDIU, he reported that his low back disability had affected his employment since approximately January 2004.  He contended that he worked for a school in the maintenance department until his low back disability prevented him from working full time.  He then began to work for the school on an as-needed basis, averaging fifteen days per year.  In May 2005, his employer stated that he had voluntarily left his position and was working as a substitute security employee who only worked when he was called to come in.  At the Board hearing, the Veteran testified that he could no longer complete strenuous work because of the low back disability.  He was a welder by trade but could no longer lift anything heavy.  At the same time, he also stated that he was currently employed full-time as a barber working at the VA Medical Center and had recently received his barber's license.

On January 2010 VA orthopedic examination, the Veteran reported that he was working full-time as a barber for the VA.  He had not lost any time from work in the previous year due to the low back disability.  

In December 2013, a VA examiner opined that the Veteran was limited in function related to the lower back in that he would have problems lifting any significant weight, bending, or stooping.  He would have a problem performing heavy work, but that would not preclude light or sedentary work.  The examiner added that the Veteran's thigh/groin disability would also limit the Veteran so far as heavy work was concerned, but would not preclude light or sedentary work.

In May 2016, a private vocational expert reviewed the Veteran's file.  The vocational expert noted that service connection was in effect for a low back disability, a psychiatric disability, and a left hip/groin disability.  The vocational expert commented that the Veteran was currently working as a self-employed barber on a part-time basis through the VA, earning less than $1000 per month.  The expert discussed the definitions of competitive employment and marginal sheltered employment and concluded that the Veteran's current vocational status would be considered marginal sheltered employment.

The vocational expert acknowledged that the Veteran had nonservice-connected disabilities, but specified that he relied only on service-connected disabilities in forming conclusions.  The vocational expert opined that the psychiatric and low back disabilities were serious disabling conditions and had a significant negative vocational impact.  The examiner discussed specifically how the Veteran's psychiatric and low back disabilities impacted his employability and concluded that those disabilities prevented the Veteran from performing critical job demands that would be required for work in the national economy, even at the sedentary level.  The vocational expert analyzed sedentary job requirements and explained how the Veteran would be unable to accomplish them.  The vocational expert concluded that the Veteran was unable to secure, follow, or maintain a competitive substantially gainful occupation as a result of service connected disabilities.

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

The Board acknowledges that the Veteran has worked as a barber.  However, the evidence strongly suggests that the Veteran's work is in a sheltered environment and has been significantly reduced over the course of the appeal to the point where it can no longer be considered substantially gainful employment.  The work reduction appears to be due to the service-connected disabilities.  

The Board acknowledges the VA examiner's opinions that the Veteran is capable of sedentary work.  However, the May 2016 private vocational expert provided detailed reasons why the Veteran was not capable of sedentary work.  The Board finds that there is positive and negative evidence regarding the Veteran's employability.  Thus, despite the unfavorable conclusion of the VA examiners, the Board finds the overall evidence as to employability is at least in equipoise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Veteran's occupational background and the functional limitations described in the May 2016 private vocational report, resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are sufficient to make the Veteran unable to obtain and maintain substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability is denied.  

Entitlement to service connection for headaches, to include as secondary to a service-connected low back disability is denied.  

Entitlement to a TDIU is granted.

REMAND

In May 2016, the Veteran submitted a notice of disagreement with the effective date for service connection and the assigned rating for a service-connected left hip disability as decided in a March 2016 rating decision.  No statement of the case has been issued in response to that notice of disagreement.

An October 2013 rating decision granted service connection for a psychiatric disability.  The Veteran filed a notice of disagreement to the effective date of service connection for a psychiatric disability in November 2013.  No statement of the case has been issued in response to that notice of disagreement.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has perfected an appeal of a claim for increased rating for a psychiatric disability.  In the substantive appeal, the Veteran requested to provide testimony at a Board hearing by videoconference.  Videoconference hearings are scheduled by the RO.  Therefore, that appeal is remanded to allow a hearing to be scheduled.

Accordingly, this case is REMANDED for the following:

1.  Issue a statement of the case which addresses the issues of entitlement to an increased rating for a left hip disability and entitlement to earlier effective dates for service connection for a psychiatric disability and a left hip disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those claims.  If a timely substantive appeal is received, return the case to the Board.

2.  Schedule the Veteran for a Board hearing at the RO by videoconference on the issue of entitlement to an increased rating for a psychiatric disability.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


